            Case 1:20-cv-00176-UNA Document 10 Filed 06/08/20 Page 1 of 1           FILED
                                                                                          6/8/2020
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CHRISTOPHER HENRY RABORG TR ,             )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )      Civil Action No. 20-176 (UNA)
                                          )
CANTOR FITZGERALD FINANCIAL               )
CORPORATION et al.,                       )
                                          )
                Defendants.               )


                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is

       ORDERED that the plaintiff’s in forma pauperis status is hereby REVOKED; it is further

       ORDERED that the plaintiff’s motion to issue summonses and to appoint a judge, ECF

No. 8, is DENIED; and it is further

       ORDERED that this case is DISMISSED without prejudice.



                                          SIGNED:  EMMET G. SULLIVAN
                                          UNITED STATES DISTRICT JUDGE
DATE: June 8, 2020
